Citation Nr: 1114657	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-44 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased evaluation in excess of 20 percent for recurrent left shoulder dislocation. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected condition (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 2004 and October 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  In that rating decision, the RO awarded a temporary total disability evaluation for surgical and other treatment on the left shoulder necessitating convalescence from June 27, 2008 to September 30, 2008, followed by a 20 percent evaluation.  The temporary total disability evaluation was extended through the end of December 2008 in a subsequent October 2008 rating decision.  The Veteran appealed the assignment of the 20 percent evaluation in effect following the temporary total disability evaluation. 

It is noted that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As explained below, the Veteran has asserted that his left shoulder disability affects his ability to obtain and retain employment, and therefore, the issue is raised by the record and is properly before the Board.  See Id.

In February 2011, the Veteran testified before the undersigned during a videoconference.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased evaluation in the disability evaluation that has been assigned his left shoulder disorder following a period during which he was in receipt of a temporary total disability evaluation for convalescence.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims.  

The Board finds that a new VA examination is needed to evaluate the severity of the Veteran's left shoulder disability, including any associated neurological impairment.

The Veteran has asserted that the symptoms of his left shoulder disability have worsened since he was last examined in October 2010.  See Board Hearing transcript.  For example, the Veteran testified about experiencing radiating pain from his left shoulder down into his left hand and sensations of tingling in his left hand.  No neurological symptoms were addressed in the October 2010 VA orthopedic examination.  Moreover, it appears that the October 2010 VA orthopedic examination was primarily conducted in conjunction with the Veteran's claim for service connection for arthritis in his left shoulder, and it was not performed to evaluate the current level of severity of his left shoulder disability.  

The Board finds that the record does not contain contemporaneous a VA examination report that provides the objective findings needed to determine the current level of severity of the Veteran's left shoulder disability.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Again, the Veteran has asserted that his disability has worsened and he has testified about additional symptoms (specifically neurological symptoms) associated with his left shoulder disability that were not addressed in the last VA examination report.  

At the February 2010 Board hearing, the Veteran indicated that his left shoulder disability affects his ability to obtain and retain employment.  In Rice, the Court held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  Id., 22 Vet. App. at 447.  The record reflects that this issue has been raised.  As such, the issue is properly before the Board.

The issue of TDIU, however, is inextricably intertwined with consideration for a higher evaluation for left shoulder disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue)).  It cannot be adjudicated without further consideration of the Veteran's increased rating claim.

Lastly, the Veteran testified that he has received vocational rehabilitation from VA facilities.  A vocational rehabilitation folder is not associated with the Veteran's claims folder.  Records contained in any existing VA vocational rehabilitation folder for the Veteran would be useful in adjudicating the issues on appeal.  An effort should therefore be made to obtain any existing VA vocational rehabilitation records for the Veteran.  

Prior to any examination, the RO/AMC should also ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.

Accordingly, the case is REMANDED for the following action:

1. By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file. 

2. The RO/AMC should obtain the Veteran's vocational rehabilitation folder and associate it with his claims file.

3. Once all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for VA examinations to evaluate the nature and severity of his left shoulder disability, including any associated neurological impairment.  The claims file shall be made available to and reviewed by the examiner(s), and the examiner(s) shall note such review in an examination report.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail.  The examiner(s) shall comment on the Veteran's reports regarding symptomatology and describe all objective findings.   

At the orthopedic examination, the examiner should fully evaluate the Veteran's current left shoulder disability.  The examiner should specifically undertake range of motion studies of the left shoulder and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  The examiner should also provide an opinion as to whether there is any impairment of the humerus, to include loss of head, nonunion, fibrous union, recurrent dislocation at scapulohumeral joint, and malunion; any impairment of the clavicle or scapula, to include dislocation, nonunion, and malunion; and whether there is ankylosis of scapulohumeral articulation.

At the neurological examination, the examiner should fully evaluate the Veteran's left shoulder disability.  The examiner should identify any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for each affected nerve, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.

The examiner(s) should comment on whether the Veteran's left shoulder disability precludes him from obtaining or maintaining gainful employment.  

The examiner(s) must discuss the rationale for all opinions expressed.  If the examiner is unable to address any inquiry sought above, then he or she should explain why.

4. Thereafter, the RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim for increased rating on appeal, to include entitlement to TDIU.  If any of the benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


